IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRUCE A. HILER, as Trustee of BRUCE A.         §
HILER DELAWARE QPRT and ELAINE                 §
M. CACHERIS, as Trustee of the ELAINE          §   No. 576, 2014
M. CACHERIS DELAWARE QPRT,                     §
                                               §
      Respondents/Counterclaim and             §
      Third-Party Plaintiffs Below,            §   Court Below:
      Appellants,                              §
                                               §
      v.                                       §   Court of Chancery of the
                                               §   State of Delaware
PAUL G. KUHNS and ANNE M. KUHNS,               §
                                               §   C. A. No. 7586-VCG
      Petitioners/Counterclaim                 §
      Defendants Below,                        §
      Appellees,                               §
                                               §
      and                                      §
                                               §
THE CITY OF REHOBOTH BEACH,                    §
a municipal corporation of the State of        §
Delaware, and GREGORY FERRESE, in              §
his capacity as the City Manager of the City   §
of Rehoboth Beach,                             §
                                               §
      Third-Party Defendants Below,            §
      Appellees.                               §

                            Submitted: June 17, 2015
                             Decided: July 6, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                    ORDER

      This 6th day of July 2015, the Court, having considered this matter on the

briefs and the oral arguments of the parties, and having concluded that the same
should be affirmed on the basis of and for the reasons assigned by the Court of

Chancery in its Memorandum Opinion dated March 31, 2014, its Order entering

summary judgment dated May 28, 2014, and its Order of Final Judgment pursuant

to Court of Chancery Rule 54(b) dated September 11, 2014.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the

Court of Chancery be, and the same hereby are, AFFIRMED.

                                    BY THE COURT:



                                    /s/ Karen L. Valihura
                                           Justice




                                       2